Citation Nr: 1626493	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-32 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether a debt of $9,537.00 in overpaid VA death pension benefits was validly created. 

2.  Entitlement to a waiver of recovery of overpayment of VA death pension benefits in the amounts of $9,537.00.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and D. W.

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1943 to May 1946.  He died in December 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 decision by the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) at the Milwaukee, Wisconsin, Regional Office (RO).

In February 2016, the appellant and D. W. testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  The appellant submitted additional evidence in support of her appeals, to include an updated Financial Status Report and other documentation, in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board notes that, while the appellant has clearly requested a waiver of the overpayment in this case, she has also disputed the validity of the debt itself.  In an October 2011 statement, the appellant asserted that the majority of the income and assets attributed to her actually belonged to her daughter.  The appellant again stated that the majority of her identified income and assets were attributed to her by VA actually belonged to her daughter in subsequent statements and during her February 2016 hearing testimony.  The appellant asserts that, if the VA properly calculated to her income and assets, there would not have been an overpayment.

A debt may not be offset from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 U.S.C.A. § 5314(b) (West 2014); 38 C.F.R. § 1.911(c)(1) (2015); VAOPGCPREC 6-98. 

When a waiver of indebtedness is requested, a threshold determination must be made as to the validity of the debt, when the debt is disputed, before determining if a waiver is warranted. In other words, the propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991). 

The Board notes that while the appellant's assertions regarding the validity of the debt were of record prior to the May 2012 decision, the AOJ did not notify the appellant of the laws or regulations pertaining to the validity of the debt, or adjudicate the validity of the debt itself.  Since the issue of the validity of the debt has not been formally adjudicated by the RO, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).   As such, this case must be remanded for adjudication of the threshold question of whether the debt at issue was properly created, and readjudication of the request for overpayment.

Accordingly, the case is REMANDED for the following action:

1.  The Committee should adjudicate the issue of whether the overpayment of death pension benefits in the amount of $9,537.00 was properly created (i.e., the validity of the debt).  This adjudication should include clarification of the determination of the appellant's countable income, net worth, and medical expenses.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  The Committee should specifically address the appellant's contentions that the income and assets attributed to her by VA actually belonged to her daughter.

2.  If an overpayment is found to be valid and properly created, then the Committee should readjudicate whether the appellant is entitled to waiver of the overpayment or whether such is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015). 

3.  If the Committee's determinations remain unfavorable with regard to the issues of (a) the validity of the debt or (b) the appellant's request for a waiver, she and her representative should be furnished a fully responsive supplemental statement of the case and should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




